Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4-7, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zjajo et al. (U.S. 2022/0012564, hereinafter “Zjajo”).
Regarding Claim 1, Zjajo teaches a sensor (fig. 2—integrated circuit 100 including sensors 105; ¶ [0072] and [0078]) comprising:
a radar circuit, the radar circuit comprising a path configured to process a radar signal and output a first signal based upon the radar signal (fig. 2, path through analog-to-digital converter 106; ¶ [0078]. ¶ [0093] states that the sensor may be a radar sensor, so the circuit may comprise a radar circuit); and
neuromorphic circuitry (fig. 2, spiking neural network 110; ¶ [0066] and [0073]) configured to:
receive a second signal based upon the first signal (¶ [0073]—input data ports generate a second signal by converting the first signal into spike trains);
apply a spiking neural network (SNN) to the second signal to encode input information of the second signal as a sequence of spikes (¶ [0074]); and
classify the input information based upon the sequence of spikes (¶ [0081] and [0109]).
Regarding Claim 12, Zjajo teaches a method (¶ [0001]) comprising:
processing, via a path of a radar circuit, a radar signal (fig. 2, path through analog-to-digital converter 106; ¶ [0078]. ¶ [0093] states that the sensor may be a radar sensor, so the circuit may comprise a radar circuit);
outputting, via the path, a first signal based upon the radar signal (fig. 2, path through analog-to-digital converter 106; ¶ [0078]—the a/d converter outputs a first signal based upon the radar signal);
receiving, via neuromorphic circuitry, a second signal based upon the first signal (¶ [0073]—input data ports generate a second signal by converting the first signal into spike trains);
applying, via the neuromorphic circuitry, a spiking neural network (SNN) to the second signal to encode input information of the second signal as a sequence of spikes (¶ [0074]); and
classifying, via the neuromorphic circuitry, the input information based upon the sequence of spikes (¶ [0081] and [0109]).
Regarding Claim, 15, Zjajo teaches a semiconductor device (fig. 2—integrated circuit 100 including sensors 105; ¶ [0072] and [0078]) comprising:
a circuit configured to generate information (fig. 2—integrated circuit 100 including sensors 105; ¶ [0072] and [0078]—sensors and their associated circuits generate information); and
a monitoring circuit, coupled to the circuit, configured to receive a monitoring signal from the circuit based upon the information, the monitoring circuit comprising a spiking neural network (SNN) configured to determine, based upon the monitoring signal, a first monitoring classification of a plurality of monitoring classifications associated with the circuit (fig. 2, spiking neural network 110; ¶ [0066] and [0073] – [0074]— input data ports generate a second signal by converting the first signal into spike trains that are monitored and processed by an SNN. ¶ [0081] and [0109] describe classifying).
Regarding Claim 4, Zjajo teaches wherein: the neuromorphic circuitry comprises pure analog operating circuitry configured to encode the input information and to classify the input information; and the SNN is an analog SNN (¶ [0010] and [0064]—the SNN may be implemented as analog hardware).
Regarding Claims 5 and 14, Zjajo teaches wherein the neuromorphic circuitry is configured to:
apply a first configuration of neurons of the SNN to the second signal to encode the input information as the sequence of spikes (¶ [0066] – [0067]); and
update the first configuration of neurons of the SNN based upon the sequence of spikes to generate a second configuration of neurons of the SNN (¶ [0069], [0075], and [0138] – [0141]—the SNN is trained using a learning rule to update the configuration weights of neurons).
Regarding Claim 6, Zjajo teaches wherein the neuromorphic circuitry is configured to:
receive a third signal; apply the second configuration of neurons of the SNN to the third signal to encode second input information of the third signal as a second sequence of spikes; and update the second configuration of neurons of the SNN based upon the second sequence of spikes to generate a third configuration of neurons of the SNN (¶ [0069], [0075], and [0138] – [0141]—the learning process is iterative, thus generating third and subsequent configurations {i.e. new weights according to the equation of ¶ [0139]).
Regarding Claims 7 and 13, Zjajo teaches wherein the neuromorphic circuitry is configured to classify the input information as being associated with a first classification of a plurality of classifications (fig. 3; ¶ [0109]), the sensor comprising:
a transmitter configured to generate a transmission signal based upon the first classification (fig. 2, output ports 112; ¶ [0073]).
Regarding Claim 17, Zjajo teaches wherein the SNN is configured to receive a signal indicative of an operation performed as a result of applying a control signal to the circuit to generate the information (¶ [0040] and [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zjajo, as applied to claim 1, above, in view of Towal et al. (U.S. 2017/0160737, hereinafter “Towal”).
Regarding Claim 2, Zjajo does not specifically teach wherein the radar circuit and the neuromorphic circuitry are implemented on one semiconductor chip. However, Towal teaches wherein a radar circuit and neuromorphic circuitry are implemented on one semiconductor chip (fig. 1, system-on-a-chip 100, including sensors 114; ¶ [0028]. ¶ [0006] states that the sensor may be a radar sensor and ¶ [0064] explains that the processing system may comprise a neuromorphic processor).
All of the claimed elements were known in Zjajo and Towal and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the system-on-a-chip of Towal with the radar circuit and neuromorphic circuitry of Zjajo to yield the predictable result of wherein the radar circuit and the neuromorphic circuitry are implemented on one semiconductor chip. One would be motivated to make this combination for the purpose of reducing cost by implementing the system on a single semiconductor chip.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zjajo, as applied to claim 1, above, in view of Busch et al. (U.S. 2019/0122109, hereinafter “Busch”).
Regarding Claim 8, Zjajo teaches wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications (fig. 3; ¶ [0109]), but does not specifically teach wherein a first classification of the plurality of classifications corresponds to noise and a second classification of the plurality of classifications corresponds to a reflection from an object.
However Busch teaches wherein a first classification of the plurality of classifications corresponds to noise and a second classification of the plurality of classifications corresponds to identifying an object (¶ [0056] – [0057], including Table 2—classes include noise and identification of object events).
All of the claimed elements were known in Zjajo and Busch and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classifying as noise or an object identification of Busch with the classifying and reflections from a radar circuit of Zjajo to yield the predictable result of wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications, wherein a first classification of the plurality of classifications corresponds to noise and a second classification of the plurality of classifications corresponds to a reflection from an object. One would be motivated to make this combination for the purpose of enabling the sensor to be customized to identify user-specified targets (Busch, ¶ [0060]).

	
Claims 3, 9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zjajo, as applied to claim 1, above, in view of Zeng et al. (U.S. 2019/0361456, hereinafter “Zeng”).
Regarding Claim 3, Zjajo does not specifically teach wherein the path is configured to process radar signals concurrently with the neuromorphic circuitry applying the SNN to the second signal. However, Zeng teaches wherein a path is configured to process radar signals concurrently with neuromorphic circuitry applying a neural network to a sensor signal (fig. 10; ¶ [0142] – [0146]—the operations described can be performed simultaneously, including acquiring sensor data and processing the sensor data. ¶ [0047] – [0048] states that the sensors can include radar sensors, and ¶ [0102] – [0103] describes using a neural network).
All of the claimed elements were known in Zjajo and Zeng and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the simultaneous processing of radar signals and neural network circuitry of Zeng with the path processing radar signals and the SNN of Zjajo to yield the predictable result of wherein the path is configured to process radar signals concurrently with the neuromorphic circuitry applying the SNN to the second signal. One would be motivated to make this combination for the purpose of enabling autonomous vehicle control that does not require availability of HD maps and high-precision GPS by detecting the position and velocity of objects in the environment (Zeng, ¶ [0006]).
Regarding Claim 9, Zjajo teaches wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications (fig. 3; ¶ [0109]), but does not specifically teach wherein a first classification of the plurality of classifications corresponds to a peak associated with at least one of a first distance of an object or a first velocity of the object.
However, Zeng teaches wherein a first classification of the plurality of classifications corresponds to a peak associated with at least one of a first distance of an object or a first velocity of the object (¶ [0009], [0070], and [0121] – [0123]—output from one or more sensors is classified to determine position {i.e. distance} and velocity of each object).
All of the claimed elements were known in Zjajo and Zeng and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the position and velocity classification of Zeng with the classifying and sensor of Zjajo to yield the predictable result of wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications, wherein a first classification of the plurality of classifications corresponds to a peak associated with at least one of a first distance of an object or a first velocity of the object. One would be motivated to make this combination for the purpose of enabling autonomous vehicle control that does not require availability of HD maps and high-precision GPS by detecting the position and velocity of objects in the environment (Zeng, ¶ [0006]).
Regarding Claim 11, Zjajo/Zeng teaches wherein the path comprises at least one of a receive path or a transmit path (Zeng, ¶ [0047] – [0048]—radar sensors send out signals in a send path and receive reflected signals in a receive path to identify objects).
Regarding Claim 16, Zjajo/Zeng teaches wherein the circuit is configured to generate the information concurrently with operation of the SNN to determine monitoring information based upon the monitoring signal (Zeng, fig. 10; ¶ [0142] – [0146]—the operations described can be performed simultaneously, including acquiring sensor data and processing the sensor data. ¶ [0047] – [0048] states that the sensors can include radar sensors, and ¶ [0102] – [0103] describes using a neural network).

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zjajo, as applied to claims 1 and 15, above, in view of Dunne et al. (U.S. 200/0272899, hereinafter “Dunne”).
Regarding Claim 10, Zjajo teaches wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications (fig. 3; ¶ [0109]), but does not specifically teach wherein a first classification of the plurality of classifications corresponds to a correct operation of the path and a second classification of the plurality of classifications corresponds to an incorrect operation of the path.
However, Dunne teaches wherein a first classification of a plurality of classifications corresponds to a correct operation of a path and a second classification of the plurality of classifications corresponds to an incorrect operation of the path (¶ [0044], [0071], and [0188]—the neural network classifier may detect and classify operation of a circuit path as normal and unexpected {i.e. correct and incorrect}).
All of the claimed elements were known in Zjajo and Dunne and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classification of circuit operation of Dunne with the classifying and sensor of Zjajo to yield the predictable result of wherein the neuromorphic circuitry is configured to classify the input information as being associated with at least one classification of a plurality of classifications, wherein a first classification of the plurality of classifications corresponds to a correct operation of the path and a second classification of the plurality of classifications corresponds to an incorrect operation of the path. One would be motivated to make this combination for the purpose of improving reliability by recognizing when the system in operating incorrectly and alerting a user (Dunne, ¶ [0188]).
Regarding Claim 18, Zjajo/Dunne teaches wherein the first monitoring classification corresponds to a correct execution of operations (Dunne, ¶ [0044], [0071], and [0188]—the neural network classifier may detect and classify operation of a circuit path as normal and unexpected {i.e. correct and incorrect}).
Regarding Claim 19, Zjajo/Dunne teaches wherein the correct execution of operations corresponds to at least one of a correct timing of the operations or a correct order of the operations (Dunne, ¶ [0044], [0071], and [0188]—the neural network classifier may detect and classify operation of a circuit path as normal and unexpected {i.e. correct and incorrect}. Correct timing is an obvious type of correct/incorrect operations, and Dunne detects and adjusts for delays {i.e. incorrect timing} as described in ¶ [0189]).
Regarding Claim 20, Zjajo/Dunne teaches wherein the monitoring signal is a tapped signal tapped at at least one circuit node of the circuit, wherein the tapped signal is applied to at least one neuron of the SNN (Zjajo, fig. 2; ¶ [0073] and Dunne, fig. 2B; ¶ [0071] – [0072]—the tap is merely a wire connected to an input of the SNN, and Zjajo/Dunne clearly connects signals from a sensor to the SNN using wires).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Zink et al. (U.S. 2018/0173992) teaches a spiking neural network that determines velocity vectors and trajectories of objects
Renz, Megan, and Qing Wu (“An energy-efficient embedded implementation for target recognition in SAR imageries,” 2017 IEEE Symposium Series on Computational Intelligence (SSCI). IEEE, 2017) teaches a spiking neural network that classifies Synthetic Aperture Radar images
Mirus, Florian, Terrence C. Stewart, and Jörg Conradt (“Towards cognitive automotive environment modelling: reasoning based on vector representations,” ESANN. 2018) teaches modeling an automotive environment, including vectors for position and velocity of objects using data from radar and camera sensors
Zhou, Shibo, and Wei Wang (“Object detection based on lidar temporal pulses using spiking neural networks,” arXiv preprint arXiv:1810.12436 (2018)) teaches a spiking neural network that detects objects using Lidar sensors

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129